                  Case: 2:20-cr-00182-ALM Doc #: 51 Filed: 05/18/21 Page: 1 of 6 PAGEID #: 840
AO 24SB (Rev, 02/18)   ludgmeni in a Criminal Case
                       Sheet I




                                          United States District Court
                                                           Southern District of Ohio

                                                                          )
              UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                   V.


                         Song Guo Zheng                                           Case Number: CR2-20-182

                                                                                  USM Number: 20789-006

                                                                                    Daniel Collins
                                                                                  Defendant's Aitomcy
THE DEFENDANT:

Elpleaded guilty to count(s)            One(1)

• pleaded noio contendere to count(s)
  which was accepted by the court.
• was found guilty oncount(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these ofTenses:

Title & Section                   Nature of Offense                                                        Offense Ended               Count

 18 U.S.C.§1001(a)(3)               False documents in an immunology research fraud scheme                   4/1/2020




       The defendant is sentenced a.s provided in pages 2 tlirough                        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
• The defendant has been found not guilty on count(s)

• Count(s)                                              D is      • arc dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attomey for this district within 30 days of any change of name, residence,
ormailing address until all fines, restitution, costs, and special a.sscssmcnts imposed by this judgment are fully paid. Ifordcrcd to pay restitution,
the defendant must notify the court and United States attomey of material changes in economic circumstances.

                                                                          5/14/2021
                                                                         Dale of ImpositioD of Judgment




                                                                         >ignature or




                                                                          Algenon L. Marbley - U.S.District Judge
                                                                         Name and 't itle of Judge



                                                                        -M
                                                                         Dai?
                                                                                                     11,
                    Case: 2:20-cr-00182-ALM Doc #: 51 Filed: 05/18/21 Page: 2 of 6 PAGEID #: 841
AO 24SB (Rev. 02/18) Judgmentin CriminalCase
                      Sheet 2 — Imprisonment
                                                                                                       Judgment — Page        or
 DEFENDANT: Song Guo Zheng
CASE NUMBER: CR2-20-182


                                                               IMPRISONMENT

           The defendantis hereby committed to the custody of the FederalBureau of Prisons to be imprisoned for a total
term of:

  Thirty-Seven (37) months.




      •    The court makes the following recommendations to the Bureau of Prisons:




      Ql Thedefendant is remanded to thecustody of theUnited States Marshal.

      •    The defendant shall surrender to the United States Marshal for this district:

           •   at                                 •     a.m.     •   p.m.        on
           •   as notified by the United States Marshal.

      •    The defendantshall surrender for service of sentence at the institutiondesignatedby the Bureau of Prisons:
           •   before 2 p.m. on                                             .
           •   as notified by the United States Marshal.

           •   as notified by the Probation or Pretrial Services Office.


                                                                     RETURN

 I have executed this judgment as follows:




           Defendant delivered on                                                          to


 at                                                   , with a certified copy of this Judgment.



                                                                                                     UNITED STATES MARSHAL



                                                                                By
                                                                                                  DEPUTY UNITED STATES MARSH/kL
                    Case: 2:20-cr-00182-ALM Doc #: 51 Filed: 05/18/21 Page: 3 of 6 PAGEID #: 842
AO245B(Rev.02/l8) Judgment in a Criminal Case
                  Sheet 3 — Siq)ervised Release
                                                                                                             Judgment—Page.     of
DEFENDANT; Song Guo Zheng
CASE NUMBER:              CR2-20-182
                                                          SUPERVISED RELEASE

Upot)release from imprisonment, you will be on supervised release for a term of;
     Two (2) Years. As a special condition of supervised release the defendant shall cooperate with the Bureau of immigration
     and Customs Enforcement in any deportation proceedings. Upon deportation, the defendant shall remain outside of the
     United States and not iiiegaily reenter the United States without the permission of the Attomey General or the Secretary of
     the Department of Homeland Security.

     2. The defendant shall provide the probation officer with access to any requested financial information and authorize the
     release of any financial information to the probation officer. The probation officer may share financial information with the
     U.S. Attome/s Office.

     3. The defendant shall not incur new credit charges or open lines of credit without approval of the probation officer.

     4. The defendant's employment shall be pre-approved by the probation officer during his term of supervision.




                                                      MANDATORY CONDITIONS


1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                EZ) The above drug testing condition is suspended, based on the court's determination that you
                     pose a low risk of future substance abuse, (check ifapplicable)
              You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
              restitution, (check ifapplicable)
5.        Bf You must cooperate in the collection ofDNA as directed by the probation officer, (check ifapplicable)
6.        D You must comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. § 20901, etseq.) as
              directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
              reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
7.        •   You must participate in an approved program for domestic violence, (check ifapplicable)




You mustcomplywith the standard conditions that have beenadoptedby this court as well as with any other conditions on the attached
page.
                Case: 2:20-cr-00182-ALM Doc #: 51 Filed: 05/18/21 Page: 4 of 6 PAGEID #: 843
 AO 24SB(Rev. 02/18) Judgmentin a Crimioal Case
                      Sheet 3A— Supervised Release
                                                                                               Judgment—Page                 of
DEFENDANT: Song Guo Zheng
CASE NUMBER: CR2-20-182


                                     STANDARD CONDITIONS OF SUPERVISION
As part of your stipervised release,you must complywiththe following standard conditions of supervision. These conditions are imposed
because theyestablish the basicexpectations for yourbehavior while on supervision and identify the minimum toolsneeded by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
1.    You must report to the probation office in the federaljudicial district where you are authorized to reside within 72 hoursof your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      fi'ame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instiucted.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware ofa change or expected change.
      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
      You must work full time (at least 30 hours per week) at a lawful type ofemployment, unless the probation officer excuses you from
      doing so. If you do not have fiilUtimeemployment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware ofa change or expected change.
      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without fu^t getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You mustnot own,possess, or have accessto a firearm, ammunition, destructive device,or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or deathto another person suchas nunchakus or lasers).
11.   You mustnot act or makeany agreement with a law enforcement agencyto act as a confidential human sourceor informant without
      first getting the permission ofthe court.
12.   If the probation officerdetermines that you pose a risk to anotherperson(including an organization), the probation officermay
      require youto notify the person aboutthe riskand youmustcomply with that instruction. The probation officer maycontact the
      person and confirm that you have notified the person about the risk.
13.   You must followthe instructions of the probation officer related to the conditionsof supervision.



U.S. Probation Office Use Only
A U.S. probation officer hasinstructed meon theconditions specified by thecourt and hasprovided me with a written copy of this
judgment containing these conditions. For further information regarding theseconditions, see Ovetyiew ofProbation and Supervised
Release Conditions, available at: www.uscourts. gov.


Defendant's Signature                                                                                    Date
                   Case: 2:20-cr-00182-ALM Doc #: 51 Filed: 05/18/21 Page: 5 of 6 PAGEID #: 844
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                       Sheet S — Criminal Monetary Penalties
                                                                                                                    Judgment — Page
 DEFENDANT; Song Guo Zheng
 CASE NUMBER: CR2-20-182
                                                CRIMINAL MONETARY PENALTIES

        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                  JVTA Assessment*                                                          Restitution
 TOTALS              S 100.00                                                                                               $ 3,843.369.47



 •      The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case(A024SC) will be entered
        after such determination.


 •      The defendant must make restitution (including community re.stitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 1R U.S.C. § 3664(i), all nonfcderal victiim must be paid
        before the United States is paid.

 Name of Payee                                                            Total Loss**                Restitution Ordered                   Priority or Perccntaoe

     NIH (National Institute of Health)                                         $3,429,705.22

     Attn: Cashier Office Samuel Goldsmith

     9000 Rockville Pike

     Building 10, Room 1-1608

 fjOethesda, Maryland 20892                                                                    i;';l M.   •




                                                                                                              '/'••"•'ill
       ie Ohio State University                                                     Ti664:25              'T'M



                                                                                                                                                   u.,!!!..-.' icr. i z '




 TOTALS                                                 3,843,369.47



 •       Restitution amount ordered pursuant to plea agreement S

 •       The defendant must pay interest on restitution anda fine of more than 52,500, unless therestitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 25      The court determined that the defendant docs not have the ability to pay interest and it is ordered that:
         ^   the interest requirement is waived for the          •       fine   ^   restitution.
         •   the interest requirement for the       •     fine       •     restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount or losses are required under Chapters 109A, 110, I IDA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
               Case:
A024SB (Rev. 02/18)      2:20-cr-00182-ALM
                    Judgment in a Criminal Case        Doc #: 51 Filed: 05/18/21 Page: 6 of 6 PAGEID #: 845
                    Sheet 6 — Schedule of Payments
                                                                                                             Judgment — Page              of

DEFENDANT: Song Quo Zheng
CASE NUMBER: CR2-20-182


                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminalmonetarypenalties is due as follows:

A    e3 Lump sum payment ofS 3,843.469.47                      due immediately, balance due
          n       not later than                                   .or
          •       in accordance with •      C,    •    D,     •     E,or       •   F below; or

B    •    Payment to begin immediately (may be combined with                • C,         • D, or      • F below); or

     •    Payment in equal                          (e.g., weekly, monthly, quarterly) installments of S                            over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days)after the date of this judgment;  or

     •    Payment in equal                        (e.g., weekly, monthly, quarterly) installments of S                        over a period of
                           (e.g., months oryears), to commence                      (e.g., 30or 60days) after release from imprisonmentto a
          term of supervision; or

E    •    Payment during the term of supervised release will commencewithin                 (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the paymentplan based on an assessmentof the defendant's ability to pay at that time; or

F    E] Special instructions regarding the payment ofcriminal monetary penalties:

              While incarcerated, if the defendant is working In a non-UNiCOR or grade 5 UNiCOR job, the defendant shall pay
              $25.00 per quarter toward his restitution obligation, ifworking in a grade 1-4 UNICORjob, the defendant shall pay
              50% of his monthly pay toward the restitution obligation. Any change in this schedule shall be made only by order
              of this Court.


Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



•    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendantnumber).Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




•    The defendantshall pay the cost of prosecution.

•    The defendant shall pay the following court cost(s):

•    The defendant shall forfeit the defendant's interest in the following property to the United States:



Paymentsshall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,(5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
